ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on December 1, 1970 (241 So.2d 450) affirming the order of dismissal of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 30, 1971 (250 So.2d 895), and mandate now lodged in this court quashed this court’s judgment and remanded the cause for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on December 18, 1970 is withdrawn, the opinion and judgment of this court filed December 1, 1970 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the order of the circuit court appealed in this cause dismissing the plaintiff’s second amended complaint in favor of the defendant Central Bank & Trust Co. is reversed for further proceedings. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).